DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-5, 7-8, 10-11, 14, 17, 24-26, 28, 30 and 31 in the reply filed on May 9, 2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 3-5, 7-8, 10-11, 14 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Bokor (SE102016216929) or, in the alternative, under 35 U.S.C. 103 as obvious over Bokor (SE102016216929) in view of Brecht (US Pub 20140176836). 


Regarding claim 1: Bokor teaches the following laminated glazing (0017-0018, 0029-0039),

    PNG
    media_image1.png
    478
    1024
    media_image1.png
    Greyscale


Although not shown, Bokor’s conductive layer 111 and 122 can comprise a support (carrier film) on which the transparent conductive layer is arranged (0039). Given that Bokor’s conductive layers are intended to directly contact active layers (see entire disclosure such as 0039 for example), this combined with the previous teaching would be expected to provide for the glazing as follows,

    PNG
    media_image2.png
    478
    1024
    media_image2.png
    Greyscale

Alternatively, as Brecht from the same field of endeavor of switchable windows, teaches it being desirable to place a carrier layer directly between each outer intermediate adhesive layer and adjacent conductive layer (see PET 209 and 210 in Figures), it would have been obvious to one having ordinary skill at the time of invention to place a carrier film directly between Bokor’s outer intermediate layer 101 and conductive layer 11 as well as outer intermediate layer 102 and conductive layer 122 to obtain a desirable switchable window. 
While Bokor does not explicitly recite their intermediate adhesive layers as “polymeric”, Bokor teaches them being adhesives bonding to the outer glasses (see 0037) and one of ordinary skill in the art would readily understand such adhesives are polymeric. 
Alternatively, as Brecht from the same field of endeavor of switchable windows, teaches it being desirable to make intermediate adhesive layers that bond directly to outer glasses polymeric (see 208 in Figures), it would have been obvious to one having ordinary skill at the time of invention to make the intermediate adhesive layers polymeric to obtain a desirable switchable window. 
Regarding claim 3: The glazing is automotive glazing (0029).
Regarding claims 4-5, 7 and 8: At least one of the switchable layers can be a SPD layer, a LC, a PDLC or electrochromic layer (see 0017, 0034).
Regarding claim 10: Bokor teaches the switchable layers differ (see entire disclosure).  
Regarding claim 11: The first switchable layer can comprise a SPD layer and the second can comprise a LC layer (see 0017, 0034). 
Regarding claim 14: The glazing comprises a first electrical connection for powering the first switchable layer (see 114 in Figure above) and a second electric connection for powering the second switchable layer (see 124) which are controlled separately. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929) in view of Brecht (US Pub 20140176836).
Regarding claims 25-26 and 28: Although Bokor fails to teach an IR reflective layer as required by claims 25 and 26 or the presence of a transparent dielectric layer as required by claim 28, they do not exclude it. Instead, Bokor only generally teaches a switchable window wherein transparent conductive layers such as TCOs, etc. sandwich switchable layers.
As Brecht from the same field of endeavor of switchable windows, teaches that low-e coatings made of infrared reflective layers and transparent dielectric layers can be used as transparent conductive layers, even replacing those of TCO, sandwiching switching layers  (see low-E coatings in Figures), it would have been obvious to one having ordinary skill at the time of invention to make the transparent conductive layers in Bokor that of a low e coating made of infrared reflective layers and transparent dielectric layers to obtain a desirable switchable window. 

3.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929) as applied to claim 1 above, in view of Behmke (US Pub 20160138328)
or alternatively, Bokor and Brecht (US Pub 20140176836) as applied to claim 1 above, in view of Behmke (US Pub 20160138328)
Regarding claim 17:  Although Bokor fails to teach their conductive coatings including deletions as claimed, they do not exclude it. Instead, Bokor only generally teaches a switchable window wherein the conductive layers sandwich switchable layers.
As Behmke, from the same field of endeavor of switchable windows, teaches that conductive layers sandwiching switching layers can be made with deletions defining segments as desired (see deletions 16 in conductive layers 3 and 4 in Figures), it would have been obvious to one having ordinary skill at the time of invention to make Bokor’s conductive layers with deletions defining segments to obtain a desirable switchable window. 


4.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929) as applied to claim 1 above, in view of Kalmbach (DE 102007015415) 
or alternatively, Bokor and Brecht (US Pub 20140176836) as applied to claim 1 above, in view of Kalmbach (DE 102007015415).
Regarding claim 24: Bokor fails to include an additional layer sequence as required by claim 24, however, not only does Bokor not exclude this but it is noted that this is nothing more than a duplication of the switchable layer sequences already taught by Bokor (i.e. adding an additional conductive/ switching layer/conductive/carrier sequence on the third carrier layer already taught). 
As Kalmbach, from the same field of endeavor of switchable windows, teaches that it is desirable to include “at least two” switchable layer sequences which is suggestive of any number of two or more (i.e. three switchable layer sequences), it would have been obvious to one having ordinary skill at the time of invention to add an additional conductive/ switching layer/conductive/carrier sequence on the third carrier layer already taught to obtain a desirable switchable window. 


5.	Claim(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokor (SE102016216929) as applied to claim 1 above, in view of Kalmbach (DE 102007015415) and Kang (US Pub 20140293194)
 or alternatively, Bokor and Brecht (US Pub 20140176836) as applied to claim 1 above, in view of Kalmbach (DE 102007015415) and Kang (US Pub 20140293194)
Regarding claim 30: Bokor fails to include a polarizing film in the first carrier film adjacent the glass or in the second carrier film in the middle of the layer stack, however, Bokor not exclude this.
As Kalmbach, from the same field of endeavor of switchable windows, teaches that it is desirable to include a polarizing film directly adjacent glass and in the films in the middle of the glass between two switching layers, it would have been obvious to one having ordinary skill at the time of invention to include a polarizing film in the first carrier film adjacent the glass and in the second carrier film in the middle of the layer stack between the two switching layers to obtain a desirable switchable window. 
	While Bokor does not explicitly disclose the first polarizing film being made to have an angle 90o to the polarizing angle of the other polarizing film, it is not only well known in the art that optimizing polarization angles in relation to each other changes optical properties (MPEP 2144) but given that Kang, from the same field of endeavor of switchable layers, suggests one polarizing film having a 90o angle to a that of another polarizing film (see Figures) is desirable, it would have been obvious to one having ordinary skill at the time of invention to optimize the polarization angle of the first polarizing film to that of the other as desired and to obtain a 90o angle to a that the other for desirable optics. 
Regarding claim 31: Bokor’s switchable layer can be PDLC (See 0017 for example).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784